Exhibit 10.1

 

LOGO [g501527ex10_1pg1a.jpg]

 

To: Horizon Pharma AG

Kägenstrasse 17

CH-4153 Reinach

Switzerland

Mundipharma Medical Company

Mundipharma House, 5th Floor

14 Par-la-Ville Road

PO Box HM 2332

Hamilton, HM JX Bermuda

17th October 2012

Dear Sirs

Please sign where indicated below to accept the following amendment to the
Second Letter Agreement dated 6th October 2011 between Mundipharma International
Corporation Limited, Mundipharma Medical Company and Horizon Pharma AG.

PMR Study

Mundipharma’s requirement to initiate dosing of first patient in the PMR Study
as set out in the First Letter Agreement between the parties shall be amended to
“initiate submission for regulatory and ethics approval prior to December 31st,
2012”.

 

Yours faithfully

Mundipharma International Corporation Limited

         By:   

/s/ Douglas Docherty

         Name:   

Douglas Docherty

         Title:   

General Manager

        

Agreed to and accepted as of the date first set forth above:

 

Horizon Pharma AG       Horizon Pharma AG By:  

/s/ Timothy P. Walbert

      By:   

/s/ Robert W. Metz

Name:  

Timothy P. Walbert

      Name:   

Robert W. Metz

Title:  

Chairman, President, CEO

      Title:   

SVP Global Business Ops, Chief Compliance Officer

 

Mundipharma Medical Company          By:   

/s/ Douglas Docherty

         Name:   

Douglas Docherty

         Title:   

General Manager

        

MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED

Mundipharma House -14, Par-la-Ville Road - P.O. Box HM 2332 - Hamilton HM JX
-Bermuda

Tel: (441) 295-6480 - Fax: (441) 292-1472

a member of the Mundipharma International Group